             Case 1:21-cv-05652-AJN Document 28
                                             29 Filed 08/19/21
                                                      08/20/21 Page 1 of 1



                                                                                  David N. Kleinmann
                                                                                              Partner
                                                                                        212-216-1115
                                                               dkleinmann@tarterkrinsky.com




                                                           August 19, 2021
                                                                                  7KH&RXUWKHUHE\$'-28516
Via ECF
                                                                                  WKHLQLWLDOSUHWULDOFRQIHUHQFHWR
The Honorable Alison J. Nathan, U.S.D.J.
United States District Court for the Southern District of New York                6HSWHPEHUDW
Thurgood Marshall United States Courthouse                                        30
40 Foley Square
New York, New York 10007                                                          6225'(5('

                    Re:      Odgers Berndtson, LLC v. O’Neil and Escamilla,
                             Case No. 1:21-cv-05652                                                 


Dear Judge Nathan:

       We represent plaintiff Odgers Berndtson, LLC (“Odgers”) in the above-referenced action.
Pursuant to the Court’s Notice of Initial Pretrial Conference (the “Notice”, Dkt. 27) and the
Court’s Individual Practices, Rules 1.C and 1.D, we submit this letter-motion on behalf of and
with the consent of all Parties to request the adjournment of the scheduled initial pretrial
conference.

       The Notice set an initial pretrial conference for 3:00 pm on Friday, September 3, 2021.
The Notice further requires that any attorney who will serve as principal trial counsel be in
attendance. Due to pre-existing scheduling conflicts, however, the principal trial counsel for
Odgers will be out of the state and unable to attend on September 3. The Parties have conferred
and are all available in the afternoons of September 17, September 24, and October 1.

         Accordingly, Odgers requests that the initial pretrial conference be adjourned. This
request is made with the consent of all Parties. No previous requests for the adjournment of the
initial pretrial conference have been made.

                                                  Respectfully submitted,




                                                  David N. Kleinmann

cc:       Jonathan Bernstein, Esq. (by ECF)
          Cassandra Porsch, Esq. (by ECF)




      {Client/084432/71/02463831.DOC;1 }
